Third District Court of Appeal
                              State of Florida

                     Opinion filed December 14, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-340
                     Lower Tribunal No. 16-409-SP
                         ________________


    Miami Medical Care Corporation, a/a/o Nadier Nunez,
                                 Appellant,

                                    vs.

                   Allstate Indemnity Company,
                                 Appellee.


     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

     Law Office of Chad A. Barr, P.A., and Chad A. Barr (Altamonte
Springs), for appellant.

      Shutts & Bowen, LLP, Daniel E. Nordby, Jason Gonzalez
(Tallahassee) and Garrett A. Tozier (Tampa), for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and HENDON, JJ.

     PER CURIAM.
      We affirm in part, reverse in part, and remand for further proceedings

consistent with our decision in First Med. & Rehab of Bradenton, LLC v.

Allstate Ins. Co., 343 So. 3d 691 (Fla. 3d DCA 2022) (affirming summary

judgment in favor of insurer to extent trial court found policy provided

sufficient notice of insurer's intent to use statutory fee schedule but reversing

in part and remanding for further proceedings because record lacked

summary judgment evidence that insurer made payment pursuant to

schedule).




                                       2